Respondent’s determination that the alleged incidents of April 18, 1985 and May 5, 1986 were not the proximate cause of petitioner’s disability is supported by substantial evidence and must be upheld (see, Matter of Dering v Regan, 177 AD2d 931). Petitioner’s medical files demonstrate that she had a lengthy history of medical problems requiring medical treatment as the result of accidents concededly not work related. It was for respondent to resolve any conflicts in the medical evidence presented (see, Matter of Ramseur v Regan, 154 AD2d 869).
Mikoll, J. P., Yesawich Jr., Crew III and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.